     Case: 1:21-cv-04297 Document #: 1 Filed: 08/11/21 Page 1 of 5 PageID #:1




______________________________________________________________________
                    UNITED STATES COMED COURT
               FOR THE NORTHERN COMED OF ILLINOIS
                          EASTERN DIVISION

DAN HOLLOWAY,                                  )
                                               )
                       Plaintiff,              )      No: 21 CV 4297
                                               )
       vs.                                      )
                                               )
EXELON d/b/a COMMONWEALTH EDISON CO. )
                                               ) JURY DEMAND
                                               )
                        Defendant.             )
________________________________________________________________________

                                COMPLAINT
                    AS AND FOR A FIRST COUNT OF ACTION
            (Title VII-RACE/NATIONAL ORIGIN DISCRIMINATION)

                                  Nature of the Action

1.     This is an action under Title VII of the Civil Rights Act of 1964 and as amended by

inter alia, the Civil Rights Act of 1990 (“ACT”), for the Defendant, EXELON d/b/a

COMMONWEALTH EDISON CO. (“COMED” or Defendant) having subjected

Plaintiff, DAN HOLLOWAY hereinafter (“HOLLOWAY” or “Plaintiff”) to race

discrimination (disparate treatment), despite HOLLOWAY’S complaints about same.

                           JURISDICTION AND VENUE


2. Jurisdiction of this Court is invoked 28 U.S.C. Section 1331, 1337, 1343 and 1345,

1391 (e). This action is authorized and instituted pursuant to Title VII of the Civil Rights

1964 (“ACT”), 42 U.S.C.A. §§ 2000 (e) et seq.

3. The employment practice hereinafter alleged to be unlawful where and is now being

committed in the Northern COMED of Illinois Eastern Division.

                                        PARTIES
     Case: 1:21-cv-04297 Document #: 1 Filed: 08/11/21 Page 2 of 5 PageID #:2




4. HOLLOWAY is a Caucasian male who is a resident of Skokie, Homer Will County,

Illinois.

5. HOLLOWAY was an employee of COMED from June 7, 1999 until her wrongful

termination on May 1, 2018.

6.    At all times relevant, COMED, has been and is now a corporation organized under

the laws of Illinois and doing business in the State of Illinois and other surrounding

States, and has continuously had and now have more than five hundred (500) employees.

7.    At all times material herein and hereinafter mentioned COMED Corporation has

engaged in and employed its employees in commerce and in the production of goods and

services for commerce between points in many states. COMED was, and is, and has been,

at all times material herein, engaged in commerce within the meaning of the ADEA.

7. COMED is an employer within the meaning of the ACT and has been at all times

material to the allegations herein.

                         STATEMENT OF CLAIMS

8. This action brought against the Defendant, COMED having subjected Plaintiff,

HOLLOWAY to race discrimination by failure to treat him the same as non-Caucasian

employees and allowing heim to be subjected to harassment and heavier discipline. Also

required to perform at a higher level than other non-Caucasian employees.

9. Defendant by its action or actions of its agents, prior to HOLLOWAYs termination,

caused and unreasonably interfered with the terms and conditions of Plaintiff’s

employment and performance in his job and excessive discipline causing his termination

on January 27, 2021, as compared to non-Caucasian employees, all in violation of Title




                                            2
   Case: 1:21-cv-04297 Document #: 1 Filed: 08/11/21 Page 3 of 5 PageID #:3




VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000-c et seq; as amended by inter

alia the Civil Rights Act of 1990.

10. By reason of the race and disparate treatment by Defendant, Plaintiff has suffered a

loss of earnings and benefits, in addition to suffering great pain, humiliation and mental

anguish, all to her damage.

11. Further, said action on the part of the Defendant was done with malice and

reckless disregard for Plaintiffs’ protected rights.

12. HOLLOWAY filed a discrimination charge against Defendant with the Equal

Employment Opportunity Commission (EEOC). Those charges were timely filed, under

the ACT. (See Exhibit “A”)

13. On May 13, 2021, HOLLOWAY was sent a notices from the EEOC of his right to

bring this action (See Exhibit “B”), and HOLLOWAY timely filed this action.

                AS AND FOR THE THIRD CAUSE OF ACTION
             AGE DISCRIMINATION IN VIOLATION TO THE ADEA

14. HOLLOWAY repeats and realleges each and every allegation set forth above with the

same force and effect as more fully set forth herein.

                              JURISDICTION AND VENUE
24. HOLLOWAY brings this action for benefits under the Age Discrimination in

Employment Act of 1967 (hereinafter sometimes referred to as the ADEA), 29 U.S.C. §

621-634, under the specific provisions of the Age Discrimination in Employment Act,

viz. 29 U.S.C. § 626(c).

25. Jurisdiction of this action is conferred upon the Court by Section 7(b) of the Age

Discrimination in Employment Act, 29 U.S.C. § 626 (b) and Venue 28 U.S.C. § 1331.

                                     FACTUAL BASIS


                                               3
   Case: 1:21-cv-04297 Document #: 1 Filed: 08/11/21 Page 4 of 5 PageID #:4




26. Continuously COMED discriminated against HOLLOWAY because of his age and

treated him differently than younger non-protected employees of COMED because of his

age (DOB 1968).

27. COMED treated HOLLOWAY differently than other younger employees whom

received better terms and conditions of employment, including discipline and, were not

held to the same performance level as HOLLOWAY.

28.       HOLLOWAY protested his unlawful termination and filed charges of the

discrimination herein alleged with the Equal Employment Opportunity Commission as

set forth above.

29. COMED violations of the Age Discrimination Act of 1967 and has proximately

caused HOLLOWAY to suffer emotional pain.

30. COMED’S violation of HOLLOWAY rights were willful and reckless.



                                  PRAYER FOR RELIEF

      WHEREFORE, HOLLOWAY prays for judgment as follows:

      1. Declare the conduct engaged in by COMED to be in violation of HOLLOWAYS

rights;

      2. For injunctive relief, including but not limited to, and relief required reinstatement

to make HOLLOWAY whole for any losses caused by the violations of COMED and

protect him from further mental and physical harm;

      3. For compensatory damages in an amount according to proof;

      4. For costs of suit, including reasonable attorney's fees and expert fees, pursuant to

42 U.S.C.A § 12117(a), which incorporates the remedies set forth in Title VII of the


                                                4
  Case: 1:21-cv-04297 Document #: 1 Filed: 08/11/21 Page 5 of 5 PageID #:5




Civil Rights Act of 1964, Title 42 U.S.C.A. § 2000e-5(k); and

   5. For such other and further relief as the court deems proper.




                                   DAN L. HOLLOWAY

                                 BY:/s/ Michael T. Smith
                                    Michael T. Smith
                                      Trial Attorney

Michael T. Smith
10 N. Martingale Road
Suite 400
Schaumburg, Illinois 60173
(847) 466-1099




                                             5
